DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
				Information Disclosure Statement
	2.
The Information disclosure Statement(s) filed 3/15/2022 has been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

The Information disclosure Statement(s) filed 3/21/2022 has not been considered because the form submitted by the Applicant does not contain a heading that clearly indicates that the list is an information disclosure statement as required in 37 CFR 1.98(a)(1)(iii).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 8 recite “as a form to be used for applying the financing service to compensate deficit.”  The meaning of this limitation is unclear, in particular, “compensate deficit.”  Is the phrase referring to a loan, credit, bankruptcy, etc.  
The claim limitation is confusing because it is not clear if the form is used for applying “for a financing service.” 
In view of the 112 (b) rejection, the claim will be interpreted as, “a form to be used for applying for the financing service.”
The remaining claims are rejected due to the dependency to the independent claims.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 1 to illustrate, the limitations of receive, from a user, condition information indicating a condition for determining a financing service to be provided to the user, select, from among a plurality of forms of the user each issued by the user in providing a product or a service, one or more particular forms that meet the condition for determining  the financing service, as a form to be used for applying the financing service to compensate deficit, and control a display to display a user interface, the user interface including information on the one or more particular forms that are selected, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for receiving, from a user, condition information indicating a condition for determining a service to be provided to the user. There is a selection, from among a plurality of forms of the user, of one or more particular forms that meet the condition for determining a service, as a form to be used for applying the service, and controls a display to display a user interface, the user interface includes information on the one or more particular forms that are selected and used to select candidates for providing a service, which is a commercial interaction. The mere nominal recitation of “circuitry” does not take the claim out of the methods of organizing human activity grouping. Thus, under step 2A, prong one of the Patent Eligibility Guidance (PEG), the claims recite an abstract idea.
Under Step 2A, prong two of the PEG, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— circuitry (claim 1); a memory and circuitry (claim 7), a user interface (claim 8). The circuitry is recited at a high-level of generality (i.e., as a generic circuitry performing a generic computer functions of receiving condition information for determining a financing service, selecting one or more forms meeting the condition for determining the financing form, and controlling a display) such that they amount to no generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
 The claims are directed to an abstract idea. 

Under Step 2B of the PEG, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using circuitry (claim 1); a memory and circuitry (claim 7), and a user interface (claim 8), amounts to no more generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-6, 9-14 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-14 is/are ineligible.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadbent et al. (US 6,985,886).
Re-claim 1:  Broadbent disclose:
circuitry configured to receive, from a user, condition information indicating a condition for determining a financing service to be provided to the user (type of loan -col. 23 lines 26-30), 
select, from among a plurality of forms of the user each issued by the user in providing a product or a service, one or more particular forms that meet the condition for determining  the financing service, as a form to be used for applying the financing service to compensate deficit –(Fig. 4A, element 411, Borrower selects a loan and submits a loan application); 
and control a display to display a user interface, the user interface including information on the one or more particular forms that are selected (Fig. 11 is an interface displayed to user indicating eXpress Application).  

Re-claim 2. Broadbent disclose wherein the condition information indicates priority of the user in selecting the service, and the circuitry selects candidates of service provider that meets the priority of the user, and selects one or more forms that are acceptable by the candidates of service provider, as the particular forms that meet the condition.  (Loan Shopper application is completed with the borrower which is acceptable by lenders having the right loan program - Fig. 11;  and system selects candidate service providers, i.e., lenders-see Fig. 12).

Re-claim 3. Broadbent discloses wherein the condition information indicates a particular recipient of the form selected by the user, and the circuitry selects one or more forms each having information indicating the particular recipient, as the particular forms that meet the condition (Fig. 12 applicant chooses a lender; Once loan originator is selected, system selects forms Figs. 13-17 to be displayed and filled out by borrower).  
Re-claim 4. Broadbent disclose wherein the condition information indicates a time period selected by the user, and the circuitry selects one or more forms each having time information indicating a payment due time that falls within the time period selected by the user, as the particular forms that meet the condition (Borrower selects Loan Preferences such as 30 Year Fixed rate-Fig. 18).  
Re-claim 5. Broadbent disclose wherein the condition information indicates a type of form selected by the user, and the circuitry selects one or more forms each having a type of form selected by the user, as the particular forms that meet the condition (Once the type of loan associated with time condition is selected by borrower, The system displays notification to user to complete two more forms -see Fig. 21).  
Re-claim 6. Broadbent disclose the apparatus of claim 1; and a user terminal, operated by the user, and configured to receive the user interface from the apparatus and display the user interface on the display.(See webpages displayed to borrowers -Figs. 7-21 and Operating environment including general purpose computers coupled to the Web-see col. 14 lines 7-50).
Claims 7 and 8 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.
Claims 9-12 have similar limitations found in claims 2-5 above, and therefore are rejected by the same art and rationale.
Re-claim 13: Broadbent disclose wherein the condition information indicates a condition in which the particular forms are selected so as to minimize a sum of service charge rates in financing, and the circuitry selects the particular forms that minimize the sum of service charge rates in financing (Fig. 9 shows borrower condition information indicates preferred interest rate; Fig. 12 shows the system returning service providers offering the best rate and the loan type specified by borrower; Figs. 14-21 show forms selected by system associated with the conditions of best rate and loan type and service providers selected by borrower).
Re-claim 14. Broadbent disclose wherein the condition information indicates a condition in which the particular forms billed to a particular user with low credibility are selected, and the circuitry selects the particular forms each billed to the particular user with low credibility (Fig. 15 shows form wherein borrower indicated bankruptcy status)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,738,516 (Dean et al.)-cited for reference to a system providing debt services candidate locator.
US 6,385,594 (Lebda et al.)-cited for its reference to coordinating a loan over the Internet.
US 2016/0225078 (Ginsberg et al.)-cited for a web based commercial loan platform.
US 2014/0122321 (Morgan et al.)-cited for methods and systems related to lender matching.
US 2014/0067650 (Gardiner et al.)-cited for consumer lending application.
US 2014/0040113 (Emswiler)- cited for online credit offers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694